Citation Nr: 0103541	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to 
October 1970.  He also had unverified service in the 
Pennsylvania Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for hearing loss and tinnitus.  

On November 27, 2000, the veteran testified in Philadelphia, 
Pennsylvania, at a Travel Board hearing before the 
undersigned.  


REMAND

Additional development is required in this case.  

Based on VA's duty to assist in the development of facts 
pertinent to these claims, additional development is 
necessary prior to final adjudication of the claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096  (2000).

The veteran and his representative contend, in essence, that 
service connection is warranted for hearing loss  and 
tinnitus based on service incurrence.  It is maintained that 
the veteran was a helicopter repairman while on active duty 
and while in the Pennsylvania Army National Guard and a 
member of the pistol team while in the Pennsylvania Army 
National Guard.  They maintain that he was exposed to 
acoustic trauma which resulted in his hearing loss.  

Service medical records (except for entrance and quadrennial 
National Guard examinations) are not associated with the 
claims folder.  The veteran did have service in the 
Pennsylvania Army National Guard and his medical records 
could be associated with his National Guard unit.  An attempt 
to search for any service medical records that may be located 
with his unit should be done.  

Additionally, Philip G. Liu, M.D., a private physician who 
evaluated the veteran for his hearing loss, submitted medical 
statements of February 1999 and November 1999, in support of 
the veteran's claim.  Specifically, the November 1999 
statement indicated, in pertinent part, that the veteran's 
sensorineural hearing loss pattern is consistent with 
significant noise trauma in the past and that this is 
directly attributable to his involvement with gunfire in 
Vietnam.  However, the veteran also indicated in his Travel 
Board hearing testimony of November 2000, that he is a trades 
instructor in a state correctional facility and although 
there is noise exposure, he wears hearing protection at that 
position.  Dr. Liu's statement did not give a rationale as to 
why the veteran's inservice noise trauma was more consistent 
with his hearing loss pattern as opposed to his post service 
employment.  A rationale for Dr. Liu's opinion and any 
medical records he may have related to his treatment of the 
veteran would be helpful in the instant claim.  

Additionally, given the uncertainty of the etiology of the 
veteran's hearing loss and tinnitus, on remand he should also 
be afforded an appropriate VA examination to resolve this 
matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Finally, because of a change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).


This case is REMANDED to the RO for the following:

1.  Contact the National Personnel 
Records Center (NPRC) and any other 
indicated agency, including the veteran's 
Pennsylvania National Guard unit and 
request copies of the veteran's complete 
service medical records, including those 
dated from 1969 to 1970.  Efforts to 
obtain the records shall continue until 
the records are obtained or unless it is 
reasonably certain that they do not exist 
or that further efforts to obtain them 
would be futile.

2.  Request that the veteran provide a 
complete list of those who have treated 
him for his hearing loss and tinnitus 
since his separation from service, if 
any, and obtain all records of any 
treatment reported by the veteran that 
are not already in the claims file.  

If requests for any records are not 
successful, tell the veteran and his 
representative that VA was unable to 
obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and describe any further action 
to be taken by VA with respect to the 
claim(s).  

3.  Afford the veteran an appropriate VA 
examination in order to determine the date of 
onset and etiology of his hearing loss and 
tinnitus.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder, including the 
service medical records.  All tests deemed 
necessary by the examiner are to be 
performed. 

The examiner should specifically express 
an opinion as to the date of onset and 
etiology of any current hearing loss and 
tinnitus.  Specifically, is it at least 
as likely as not that any current hearing 
loss and tinnitus was caused by an in-
service disease or injury including noise 
exposure?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  Readjudicate the veteran's claims on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. 

7.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto. 

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




